Order entered December 1, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00685-CV

                            JUAN F. QUINTANILLA, Appellant

                                              V.

                           BAXTER PAINTING, INC., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-13607

                                          ORDER
       Appellee Baxter Painting, Inc.’s March 26, 2015 motion for damages, in which it asks the

Court to impose damages against appellant for filing a frivolous appeal, is DENIED.


                                                     /s/   ADA BROWN
                                                           JUSTICE